Exhibit 10.4

RETIREMENT AGREEMENT

 

THIS RETIREMENT AGREEMENT (the “Agreement”) is made by and among Seneca
Resources Corporation, a Pennsylvania corporation having offices at 1201
Louisiana St. Suite 400, Houston, Texas 77002-5604, (“Seneca”), National Fuel
Gas Company, a New Jersey corporation having offices at 6363 Main Street,
Williamsville, New York 14221 (“National Fuel”) and Mr. James A. Beck, 4112
Ruskin Street, Houston, Texas 77005 (“Mr. Beck”) as of July 1, 2006.

 

WHEREAS, National Fuel, Seneca and Mr. Beck (each a “party,” collectively, the
“parties”) mutually agree that each party shall receive certain consideration,
on the terms set out in this Agreement;

 

NOW THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1.

As used within this Agreement, the terms “Company,” “we,” “our” or “us”
collectively refer to National Fuel Gas Company and its subsidiary and
affiliated companies, other related entities, and successors or assigns. As used
within this Agreement, the terms “Mr. Beck,” “employee,” “you” or “your” refers
to James A. Beck.

 

2.

You have voluntarily decided to apply for retirement, effective July 1, 2006.

 

3.

Consistent with your decision to retire, you hereby resign, effective July 1,
2006, any and all positions as an officer, director, employee or equivalent of
any Company entity. Your separation from employment is by mutual agreement
between you and the Company. Your employment with the Company will terminate on
June 30, 2006.

 

4.

The Company agrees to pay you, minus all applicable taxes and withholdings, your
regular pay and benefits up to and including June 30, 2006.

 

5.             (a)

You are entitled to certain accrued pension benefits, effective July 1, 2006, as
provided under the terms of the National Fuel Gas Company Retirement Plan (the
“Retirement Plan”), payable upon such dates and in such amounts determined in
accordance with the terms and conditions of the Retirement Plan. Notwithstanding
the foregoing, the benefit for the month of July 2006, only, may be paid at any
time during the month of July 2006 and is dependent upon your timely providing
the Retirement Plan Administrator with a benefit option choice under the
Retirement Plan.

 

 

(b)

You are entitled to certain supplemental pension benefits, effective July 1,
2006, as provided under the terms of the National Fuel Gas Company Executive
Retirement Plan (the “ERP”) payable upon such dates and in such amounts
determined in accordance with the terms and conditions of the ERP. Payments of
your ERP benefit will begin on the first day such payments can be made without
triggering the additional taxes which would be required if such payments were to

 

 


--------------------------------------------------------------------------------

 

be deemed “deferred compensation” for purposes of Section 409A of the Internal
Revenue Code.

 

6.

The Company agrees to pay you by check mailed to your then-current home address
or via direct deposit to an account so designated, in writing, by you, a lump
sum of four hundred sixty-five thousand dollars ($465,000), less any and all
applicable taxes and withholding. Said lump sum payment shall be made on or
about September 15, 2006. In the event of your death prior to September 15,
2006, this payment will be payable to your Estate when due. None of this payment
is intended to constitute a bonus or other compensation that would be included
in the calculation of any of your pension benefits described in paragraph 5 of
this Agreement.

 

7.

The Company will pay to your tax advisor for reasonable assistance to you in tax
planning and preparing and filing your income tax returns for tax year 2006, up
to a maximum amount of eight thousand dollars ($8,000).

 

8.               (a)

Beginning July 1, 2006 and ending June 30, 2009, family medical coverage under
the Company’s Executive Medical Plan (which includes the basic medical coverage
applicable to non-executive supervisory employees of National Fuel Gas
Distribution Corporation), Prescription Drug Plan and Dental Plan will be made
available to you and your spouse Denise Beck at your expense at the same monthly
cost as paid by an active Company executive, as that monthly cost is modified
for all active Company executives from time to time. As of July 1, 2006, that
amount is $238 per month. You authorize the Company to withhold the then-current
monthly contribution from your monthly Retirement Plan benefit beginning July 1,
2006 and ending on June 1, 2009. The provision of these additional health care
benefits will satisfy the Company’s responsibility under COBRA regulations to
provide 18 months of COBRA continuation coverage under the Company Executive
Medical, Prescription Drug and Dental Plans.

 

 

(b)

Beginning July 1, 2009, family medical coverage under the Company’s
non-executive medical and prescription drug plan to the same extent, if any, and
in the same form, if any, as it is then being provided to non-executive
supervisory employees of National Fuel Gas Distribution Corporation, will be
made available to you and your spouse Denise Beck at your expense at the same
monthly cost as then paid by an active non-executive supervisory employee of
National Fuel Gas Distribution Corporation, as that monthly cost is modified for
all such employees from time to time. As of July 1, 2006, that amount is $88 per
month. You authorize the Company to withhold the then-current monthly
contribution from your monthly Retirement Plan benefit beginning July 1, 2009.

 

 

(c)

When you and your spouse Denise Beck each attain age 65, you will each enroll in
Medicare Parts A and B, provide copies of your Medicare Cards evidencing such
coverage to National Fuel’s Director of Human Resources, and at your own expense
pay the premiums for that coverage, which will be primary over all medical
coverage provided by the Company under either paragraph 8(a), 8(b) or 8(d).

 

2

 


--------------------------------------------------------------------------------

 

 

 

(d)

If you predecease your spouse Denise Beck, she can elect to continue to receive
any medical and prescription drug insurance that was in effect for you under
paragraph 8(b) and 8(c) above at the time of your death, to the same extent, if
any, and in the same form, if any, as it is then being provided to non-executive
supervisory employees of National Fuel Gas Distribution Corporation, except that
her continuing coverage shall be on a single life basis, at the same monthly
cost as then paid by a single active non-executive supervisory employee of
National Fuel Gas Distribution Corporation, as that monthly cost is modified for
all such employees from time to time. You both each hereby authorize the Company
to withhold the then-current monthly contribution from any monthly pension
benefit she continues to receive after your death.

 

9.

You are also entitled to various benefits accrued under the Company’s Deferred
Compensation Plan, Tophat Plan, Employee Stock Ownership Plan, Tax-Deferred
Savings Plan for Non-Union Employees, 1993 Award and Option Plan, and the 1997
Award and Option Plan. Payments of benefits under these plans will be available
or begin no earlier than the first day such payments can be made without
triggering the additional taxes which would be required if such payments were to
be deemed “deferred compensation” for purposes of Section 409A of the Internal
Revenue Code. Except as provided in the preceding sentence, this Agreement is
not intended to modify or waive any of the rights you have under those benefit
programs as an employee who resigns voluntarily effective July 1, 2006, nor to
create any new such rights.

 

10.             (a)

You and National Fuel agree that 4,000 shares of Restricted Stock awarded to you
pursuant to the 1993 Award and Option Plan, as defined in National Fuel’s
January 31, 2000 award letter to you, are hereby modified so as to vest,
notwithstanding your resignation, on July 1, 2006, unless National Fuel
terminates these awards as described in paragraph 10(b) only for conduct or
action occurring or first discovered by any National Fuel officer after the
execution of this Agreement.

 

 

(b)

National Fuel and you acknowledge and agree that Section 20 of the National Fuel
Gas Company 1993 Award and Option Plans presently gives National Fuel the right
to forfeit any unexercised, unearned or unpaid Awards under that plan (including
Restricted Stock) if you perform any act or engage in any activity which in the
opinion of the Compensation Committee of the National Fuel Gas Company Board of
Directors is inimical to the best interests of National Fuel or if you engage in
certain competitive activity. National Fuel and you further agree that you will
be considered to have engaged in conduct that constitutes grounds for National
Fuel to exercise its right to forfeit unexercised, unearned or unpaid Awards
under that plan (including Restricted Stock) if you breach this Agreement or the
Contract for Consulting Services among the parties signed concurrently herewith
(the “Consulting Contract”).

 

11.

In consideration for the promises set forth in paragraphs 6, 7, 8 and 10 of this
Agreement, you hereby knowingly and voluntarily release, unconditionally waive
and forever

 

3

 


--------------------------------------------------------------------------------

 

discharge the Company and Seneca, their successors and assigns, heirs, executors
and administrators, of and from all, and all manner of action and actions, cause
and causes of actions, suits, debts, dues, sums of money, accounts, reckoning,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions, claims
and demands whatsoever, in law or in equity, based on the Employment
Continuation and Noncompetition Agreement, dated December 11, 1998 and entered
into among Mr. Beck, Seneca and National Fuel.

 

12.

In further consideration for the promises set forth in paragraphs 6, 7, 8 and 10
of this Agreement, you hereby knowingly and voluntarily release and
unconditionally waive any and all demands, claims and causes of action, of
whatever kind or nature, which you ever had, now have or which you, your
successors, assigns, heirs, executors or administrators can, shall or may have
for any reason as of the date you execute this Agreement against the Company or
any of the Company’s predecessors, successors, assigns, executors,
administrators, directors, officers, employees and agents (collectively
“Releasees”) regarding your employment and its termination, including, but not
limited to:

 

 

(a)

all demands, claims and causes of action for wages, benefits (including benefits
based on your 2005 Target Incentive Opportunity under the Performance Incentive
Program ), bonuses, severance pay, accrued vacation, perquisites, or back wages,
benefits or bonuses other than those set forth in this Agreement or in any
benefit plan, program or policy of the Company not specifically referred to in
this Agreement;

 

 

(b)

all demands, claims and causes of action under state or federal civil rights and
anti-discrimination laws, regulations or orders, including Executive Order
11246, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, the New
York Human Rights Law and the Texas Commission on Human Rights Act;

 

 

(c)

all demands, claims and causes of action that your employment or its termination
violated any alleged contractual relationship with the Company or was in any way
unreasonable, wrongful, or in violation of any Company policy; and

 

 

(d)

all demands, claims and causes of action for mental, physical or emotional
distress or harm, or defamation relating in any way to your employment or its
termination.

 

13.

In conjunction with the provisions of paragraph 12 herein, the Company and you
specifically acknowledge and agree that:

 

 

(a)

you do not waive any claim which may arise after the execution of this
Agreement;

 

 

(b)

you do not waive any claim with respect to performance by the Company of its
obligations under this Agreement.

 

4

 


--------------------------------------------------------------------------------

 

 

 

(c)

you do not waive any right of indemnification by or contribution from the
Company which arises under the provisions of paragraph 19 of this Agreement,
under the Company’s by-laws or under the corporate laws of New York or New
Jersey regarding the relationship between a corporation and its officers;.

 

 

(d)

but for this Agreement, you would not be entitled to the benefits set forth in
paragraphs 6, 7, 8 and 10 of this Agreement;

 

 

(e)

the Company has advised you to review the Agreement, and specifically the
release contained in paragraph 11 herein, with your attorney prior to signing
this Agreement;

 

 

(f)

you were given this Agreement on June 1, 2006, and you understand you may review
this Agreement for up to twenty-one (21) days before being required to execute
this Agreement. You and the Company agree that the time period for you to
consider this Agreement before signing it will not be restarted if any changes,
material or non-material, are made to the Agreement after the date you first
received it. You and the Company also agree that, other than the accrued pension
benefits provided under the Retirement Plan and the ERP, no benefits provided
under this Agreement shall be payable unless and until the time periods
referenced herein and in paragraph (e) hereof expire and this Agreement becomes
effective.

 

 

(g)

you may terminate this Agreement and the Consulting Contract at any time within
seven (7) days after your execution of this Agreement. These Agreements shall
not become effective until the time to terminate has expired.

 

14.

As a part of the consideration for the compensation provided in this Agreement
and for the other covenants made by National Fuel in this Agreement, you agree
to the following confidentiality provisions; provided, however, that you may do
those things that are specifically authorized by the Consulting Contract:

 

 

(a)

You agree that the contents of this Agreement are confidential until made public
by National Fuel as required by law, and until then will not be disclosed to any
third party, other than your attorney, your wife, tax advisor, financial
advisor(s), the Internal Revenue Service, or the tax authority of any state or
locality in which you are, or may be, subject to income tax, unless you are
compelled to do so by a court having jurisdiction over such matter (in which
case you will notify the Company as soon as possible of the activity and
cooperate with the Company in seeking relief from such compulsion) or as may be
necessary in connection with the enforcement of this Agreement. Notwithstanding
the previous sentence, you may disclose the provisions of this paragraph 14 and
paragraphs 15 and 17 hereof to any prospective employer or any other person or
entity for whom you propose to provide services.

 

 

5

 


--------------------------------------------------------------------------------

 

 

 

(b)

Notwithstanding anything to the contrary contained in this Agreement, or any
other express or implied agreement, arrangement or understanding, the parties
and their respective affiliates, employees, representatives and other agents may
disclose to any and all persons the tax structure and any of the tax aspects of
the transaction(s) contemplated by this Agreement, which are necessary to
describe or support any United States federal income tax benefits that may
result therefrom or any materials necessary to comply with United States federal
or state securities laws. For the purposes of this provision, “tax structure” is
limited to facts relevant to the U.S. federal income tax treatment of the
transaction(s) and does not include information relating to the identity of the
parties, their affiliates, agents or advisors.

 

 

(c)

You hereby represent that you have returned to the Company any and all corporate
documents, records or copies of the same, information or property in your
possession of which you are aware, except those relating to either your own
employment, such as payroll stubs and benefits statements, or your shareholdings
in the Company. You agree to return to the Company any and all such documents,
records, copies, information and property which are or become subject to your
control in the future. The Company acknowledges receipt from you of corporate
documents and information you left behind on the Company’s premises. Your
performance of the obligations set forth in this paragraph 13(c) is a condition
precedent to your receipt of any benefits under paragraphs 6, 7, 8 and 10 of
this Agreement; however, upon a change of control of the Company (within the
meaning of Section 409A of the U.S. Internal Revenue Code as in effect on the
date of this Agreement), your performance of this condition shall no longer be
such a condition precedent, and any subsequent breach by you of this paragraph
14(c) would render you subject only to the same remedies the Company would have
for any other material breach of this Agreement.

 

 

(d)

You shall hold in a fiduciary capacity for the benefit of National Fuel any and
all of the Company’s trade secrets and confidential and proprietary information
in your possession. You shall not, without the prior written consent of National
Fuel, unless compelled pursuant to an order of a court or other body having
jurisdiction over such matter (in which case you will notify the Company as soon
as possible of the activity and cooperate with the Company in seeking relief
from such compulsion), at any time, utilize or communicate or divulge to anyone
other than the Company and those designated by it, any of the Company’s trade
secrets and confidential and proprietary information.

 

 

(e)

The prohibition against your use of the Company’s trade secrets and confidential
and proprietary information, other than for the benefit of National Fuel,
includes but is not limited to the exploitation of any products or services that
embody or are derived from the Company’s trade secrets or confidential and
proprietary information.

 

 

6

 


--------------------------------------------------------------------------------

 

 

 

(f)

You agree to comply with (i) any and all applicable laws and regulations
regarding your actions and omissions while in possession of any material
nonpublic information about the Company which you may have at any time; and (ii)
any and all confidentiality agreements that the Company entered into with third
parties, of which you were made aware during your employment by the Company,
under which the Company promised that its Representatives (including you) would
keep confidential certain information described in those confidentiality
agreements.

 

 

(g)

You represent, warrant and agree that you have no proprietary or ownership
rights or title to any of the Company’s trade secrets or confidential and
proprietary information and no legal right to use, disclose, disseminate, or
publish any of the Company’s trade secrets or confidential and proprietary
information in any locality. You acknowledge that if you were to work for or
advise any entity in connection with a potential acquisition of or merger with
the Company, you would in the course of that work inevitably use or disclose
some of the Company’s trade secrets or confidential and proprietary information.

 

 

(h)

The Company’s “trade secrets” and “confidential and proprietary information”
include, but are not limited to, any and all memoranda, software, data bases,
computer programs, interface systems, pricing and client information, the
specific projects on which you work or worked for the Company as a consultant or
employee, any information, ideas, conclusions, progress of or regarding such
projects, any other information obtained in the course of your consultations,
and records and “writings” as hereinafter defined pertaining to the Company’s
methods or practices of doing business and marketing its services and products,
whether or not developed or prepared by you during the term of your employment
with the Company. As used in the preceding sentence, the term “writings” shall
mean and include all works, expressed in words, numbers or other verbal or
numerical symbols, regardless of the physical manner in which they are embodied,
including, but not limited, to books, articles, manuscripts, memoranda, computer
programs, computer software systems, maps, charts, diagrams, technical drawings,
manuals, video and audio tape recordings, and photographs. Notwithstanding the
foregoing, the Company’s trade secrets and confidential and proprietary
information shall mean only such information or material not generally known to
the public (other than by act of you or your representatives in breach of this
Agreement).

 

 

(i)

The parties agree that the inclusion of any confidentiality requirement or other
restriction in this Agreement or in the Consulting Contract, or any unsigned
draft thereof, shall not be construed as either (1) an admission that a written
agreement is necessary to protect the Company’s trade secrets and confidential
and proprietary information, or (2) a waiver of any rights the Company may have
at common law or otherwise if this Agreement does not become or remain
effective, regarding protection of the Company’s trade secrets and confidential
and proprietary information.

 

7

 


--------------------------------------------------------------------------------

 

 

 

15.

In order to protect and safeguard the Company’s trade secrets and confidential
information, you agree that, during the period beginning July 1, 2006 and ending
June 30, 2009:

 

 

(a)

you will not, directly or indirectly and without the prior written consent of
National Fuel, engage in or be interested in (as owner, partner, shareholder,
employee, director, agent, consultant or otherwise), any business which is a
“competitor” of the Company, as hereafter defined, except as otherwise permitted
under paragraph 15(c) below;

 

 

(b)

for purposes of this Agreement, a “competitor” of the Company is any
corporation, sole proprietorship, partnership, joint venture, syndicate, trust
or any other form of organization or parent, subsidiary or division of any of
the foregoing, which, during such period or the immediately preceding fiscal
year of such entity, was engaged in the exploration, production, gathering,
processing, transportation, distribution, purchase, brokering, marketing, or
trading of natural gas, oil, electricity or other energy products or services
which are competitive to the Company’s products or services, or in any energy
related project that is competitive to the Company’s products, services or
projects, provided that such entity was engaged in such competitive business
within 50 miles of the geographic area in which the Company is engaged in
business;

 

 

(c)

the terms of this paragraph 15 shall not apply to:

 

 

(i)

your present or future investments in the securities of companies listed on a
national securities exchange or traded on the over-the-counter market to the
extent such investments do not exceed 2% of the total outstanding shares of such
company,

 

 

(ii)

your engagement in or interest in any business with the prior written consent of
National Fuel; the Consulting Contract constitutes National Fuel’s prior written
consent regarding the activities expressly permitted by the Consulting Contract,

 

 

(iii)

Offshore areas outside the Exclusive Project Area, as defined in the Consulting
Contract, nor to Competitors’ onshore activities affecting lands and leases in
excess of 50 miles from Company’s exploration and production operations.

 

 

(d)

The parties acknowledge and agree that the foregoing restrictions contain
reasonable limitations as to the time, geographical area, and scope of activity
to be restrained and these restrictions do not impose any greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company.

 

8

 


--------------------------------------------------------------------------------

 

 

16.

In consideration for your promises set forth in this Agreement, the Company
agrees that:

 

 

(a)

any inquiries by prospective employers or third parties will be handled as per
Company policy; that is, the dates of your employment and job title will be the
only information released by the Company;

 

 

(b)

the contents of this Agreement are confidential until made public by National
Fuel as required by law, and until then the Company shall not disclose the
contents of this Agreement to anyone other than the directors, officers,
employees and agents of the Company or its affiliates who need to know except as
required, in the opinion of counsel, to comply with applicable law, regulation
or order;

 

 

(c)

the Company hereby knowingly and voluntarily releases and unconditionally waives
any and all demands, claims and causes of action against you, of whatever kind
or nature, which the Company ever had, now has or which it or its successors
can, shall or may have for any reason as of the date you execute this Agreement,
except for claims for fraud or other intentional misconduct discovered by the
Company’s officers after the execution of this Agreement; the Company does not
release or waive any claim which may arise after the execution of this
Agreement; and

 

 

(d)

the Company shall not publicly or privately disparage you, either personally or
professionally; the parties agree that nothing in this paragraph shall be
construed to prevent any officer of the Company or any subsidiary or affiliate
from discussing your performance internally in the ordinary course of business.

 

17.

In further consideration for the promises set forth in this Agreement, you agree
that:

 

 

(a)

you will not publicly or privately disparage the Company, or any of its
subsidiaries, affiliates, directors, officers or employees including any aspect
of their respective business, products, employees, management or Board of
Directors, in any manner, including but not limited to in any way which could
materially adversely affect the business of the Company or such subsidiaries or
affiliates; and

 

 

(b)

you will not, directly or indirectly, take any action with the intended purpose
of interfering with, damaging or disrupting the assets or business operations or
affairs of the Company or its subsidiaries or affiliates; without limiting the
foregoing in any way, it shall be conclusively presumed that you have breached
this subparagraph 17(b) if, without the prior written consent of National Fuel
or other than at National Fuel’s written request, you

 

 

(i)

voluntarily participate in any of the following, collectively referred to as a
“Proceeding”: any rate case, claim, litigation, arbitration, mediation or
administrative proceeding affecting the revenue, expenses, assets or liabilities
of the Company other than any claim, litigation, arbitration,

 

9

 


--------------------------------------------------------------------------------

 

mediation or administrative proceeding that does not relate to a rate matter;

 

 

(ii)

voluntarily render any assistance in the preparation or development of any
position in a Proceeding; or

 

 

(iii)

submit any shareholder proposal, motion or resolution to the Company to be
discussed or voted upon by the Company’s shareholders. You hereby grant the
Secretary of National Fuel an irrevocable power of attorney to withdraw for all
purposes any such shareholder proposal.

 

 

(c)

you will not, directly or indirectly and without the prior written consent of
National Fuel, work for, consult with, advise or represent (as employee, agent,
consultant or otherwise), any business which is a “customer” of the Company, as
hereafter defined, with respect to any matter or activity which would tend to
reduce the quantity or price of services or commodities provided by the Company
to that business;

 

 

(d)

for purposes of this Agreement, a “customer” of the Company is any corporation,
sole proprietorship, partnership, joint venture, syndicate, trust or any other
form of organization or parent, subsidiary or division of any of the foregoing,
which, during such period or the immediately preceding fiscal year of such
entity, purchased commodities, goods or services from the Company; and

 

 

(e)

you will not induce or otherwise entice, directly or indirectly, any employee or
officer of the Company to leave the Company, nor shall you attempt to hire any
of the Company’s employees or officers.

 

18.

You waive any and all rights to employment at the Company, agree not to
knowingly apply for, solicit, seek or otherwise attempt to obtain employment
with the Company, and further agree that the Company is not or will not be at
any time under any obligation to employ you. You further agree that if you
should apply for employment at the Company, the Company will have no obligation
to process your employment application or to hire you and that the failure to
process your employment application or to hire you shall not constitute a
violation of any federal, state or local law, regulation or order. Nothing in
this Agreement shall preclude you, however, from soliciting, seeking or
otherwise attempting to obtain consulting work with the Company as an
independent contractor, or from actually performing consulting services for the
Company if retained by the Company, it being understood that the Company is not
and will not be under any obligation to engage you as a consultant.

 

19.

National Fuel shall indemnify you to the fullest extent permitted and in the
manner provided by the laws of the State of New Jersey including, without
limitation, the indemnification permitted by N.J.S. 14A:3-5(8), against all
liabilities (including amounts paid or incurred in satisfaction of settlements,
judgments, fines and penalties) and expenses (including, without limitation,
attorneys’ fees and disbursements) imposed upon

 

10

 


--------------------------------------------------------------------------------

 

or incurred by you in connection with any pending, threatened or completed
civil, criminal, administrative or arbitrative action, suit or proceeding
(“Proceeding”) in which you may become involved by reason of your being or
having been a director or officer of the Company, or of serving or having served
at the request of the Company as a director, officer, trustee, employee or agent
of, or in any other capacity with, another foreign or domestic corporation, or
any partnership, joint venture, sole proprietorship, employee benefit plan,
trust or other enterprise, whether or not for profit. During the pendency of any
such proceeding, the Company shall, to the fullest extent permitted by law,
promptly advance expenses (including, without limitation, attorneys’ fees and
disbursements) that are incurred, from time to time, in connection therewith by
you, subject to the receipt by the Company of an undertaking of you as required
by law. Unless otherwise required by applicable law at that time, this
undertaking shall be in the form of a writing signed by you promising to
immediately repay the advanced amounts if it shall ultimately be determined that
you are not entitled to indemnification under this section or under applicable
law at that time. The indemnification provided by this paragraph 19 shall extend
to your estate or personal representative.

 

20.

This Agreement is made subject to approval and ratification by the Board of
Directors of National Fuel Gas Company of this Agreement and the Consulting
Contract, to whom such agreements will be presented and favorably recommended by
management at a meeting of that Board scheduled for June 8, 2006.

 

21.

Any breach of the Consulting Contract shall also be considered a breach of this
Agreement.

 

22.

The parties agree that the legal invalidity of any provision of this Agreement
shall not make this Agreement void or unenforceable, and that in such case this
Agreement shall be construed so as to preserve as much as possible of the
parties’ respective interests which motivated them to execute this Agreement. It
is also agreed that this Agreement shall be construed and enforced in accordance
with the laws of the State of New York. The parties acknowledge that they have
mutually negotiated all provisions of this Agreement with the assistance of
counsel. The provisions of this Agreement shall be interpreted and construed in
accordance with their fair meanings, and not strictly for or against either
party, regardless of which party may have drafted this Agreement or any specific
provisions.

 

23.

This Agreement constitutes the final, complete and exclusive agreement between
Seneca and you regarding your employment and its termination. You do not rely
upon any oral promises in signing this Agreement, and the only promises you rely
on are those set forth in writing herein. This Agreement may be modified or
amended only by a written instrument signed by Seneca, National Fuel and you.

 

24.

This Agreement is personal to Mr. Beck and without the prior written consent of
National Fuel shall not be assignable by him other than by will or the laws of
descent and distribution. During his life Mr. Beck may also make inter vivos
transfers of some or all of his rights under this Agreement to members of his
family or entities established for

 

11

 


--------------------------------------------------------------------------------

 

their benefit, but Mr. Beck shall remain fully responsible for performance of
all his obligations under this Agreement, and the quantity and nature of all
obligations of the Company and Seneca under this Agreement shall be interpreted
as though such transfer had not occurred. This Agreement shall inure to the
benefit of and be enforceable by Mr. Beck’s legal representatives.

 

25.

This Agreement shall inure to the benefit of and be binding upon National Fuel,
Seneca and their successors.

 

IN WITNESS WHEREOF, each party has executed this Agreement as of the date
indicated below.

 

NATIONAL FUEL GAS COMPANY

 

By: /s/ P. C. Ackerman

Date:

6/20/06

 

P. C. Ackerman

 

 

Chief Executive Officer

 

 

 

SENECA RESOURCES CORPORATION

 

By: /s/ P. C. Ackerman

Date:

6/20/06

 

P. C. Ackerman

 

 

Chairman

 

 

 

JAMES A. BECK

 

 

/s/ James A. Beck        

Date: 6/20/06

 

DENISE E. BECK

(MRS. JAMES A. BECK)

(only with respect to Paragraph 8)

 

 

/s/ Denise E. Beck

Date: 6/20/06

 

 

12

 

 

 